DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 5-9 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koike et al. (US 2015/0213586).

	Regarding claims 1, 13 and 14
	Koike et al. shows the display control apparatus, method and a non-transitory computer readable medium that stores a program, comprising: a display controller configured to display a graphic image together with an HDR image on a display unit (see for example Figs. 1-19), wherein the display controller is further configured to (1) display the graphic image in second brightness (taken to be one of a plurality of brightness settings, see Figs. 2 and 3 and para. 0062, 0072 and 0076) in a case where brightness of the HDR image is first brightness (see para. 0062 and 0072), and (2) display the graphic image in fourth brightness that is higher than the second brightness (taken another brightness amount by the brightness ratio information that is higher than the first or second brightness level, see Fig. 3 and para. 0072, 0076 and 0086) in a case where brightness of the HDR image is third brightness that is higher than the first brightness (see Fig. 3 and para. 0062, 0072, 0092 and 0096).  


	Regarding claim 2 
	Koike et al. further shows, wherein the brightness of the HDR image used for the case determination is maximum brightness in the HDR image (see para. 0103 and 0106).  



	Regarding claim 3
	Koike et al. further shows, wherein the brightness of the HDR image used for the case determination is maximum brightness set in a photographing condition at a time of imaging of the HDR image (see para. 0108-0109).  

	
	Regarding claim 5
	Koike et al. further shows, wherein the display controller is further configured to, in a case where switching between images to be displayed on the display unit is implemented, gradually change the brightness of the graphic image (taking to changing the brightness for each frame, see for example Fig. 7A-9 and para. 0161-0169).  

	Regarding claim 6
	Koike et al. further shows, wherein in a case where the display controller displays a plurality of images side by side on the display unit, the brightness of the graphic image is any value of a maximum value, a minimum value, an average value, a median, or a mode of maximum brightnesses of the respective images (taken to be inherent when images are displayed side by side (not specifically shown) however will include the same or different brightness for each image, see para. 0255, 0261 and 0162-0164).  

	Regarding claim 7
	Koike et al. further shows, wherein the display controller is further configured to determine brightness of the graphic image for each region in a plane of the HDR image (see para. 0179-0182).  

	Regarding claim 8
	Koike et al. further shows, wherein the display controller is further configured to adjust brightness of the graphic image on the basis of display brightness selected by a user (see para. 0248-0249).  

	Regarding claim 9
	Koike et al. further shows, wherein the display controller is further configured to adjust brightness of the graphic image on the basis of displayable brightness acquired from the display unit (see para. 0248-0249).  
	
	Regarding claim 12
	Koike et al. further shows, wherein the display controller is further configured to, in a case where brightness of the graphic image that is determined on the basis of brightness of the HDR image is lower than a prescribed value (taken to be brightness value), set the brightness of the graphic image to the prescribed value (see para. 0062-0066) .  



Allowable Subject Matter

Claims 4, 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 4, 10 and 11
The prior art of record taken alone or in combination does not teach or suggest the display control apparatus as recited in claim 1, having the further limitations as set forth in claims 4, 10 and 11.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Toma et al. (US 2021/0297645), Hoffman et al. (US 2016/0300537) and Saito (US 2018/0204542), all show a display apparatus having the ability of adjusting the graphic image brightness with HDR image.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD N EDUN whose telephone number is (571)272-7617. The examiner can normally be reached Mon-Fri 10:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on (571) 272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUHAMMAD N EDUN/Primary Examiner, Art Unit 2687